Citation Nr: 0941095	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Virginia Girard Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to July 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims dated in May 2008 vacating part 
of a July 2007 Board decision that denied service connection 
for cervical spine disability.  The matter originally came to 
the Board on appeal from a January 2004 rating decision by 
the Department of Veterans Affairs (VA) Hartford Regional 
Office (RO) in Newington, Connecticut. 

In August 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

In September 2008, the Board remanded the matter to the RO 
via the Appeals Management Center (AMC) for compliance with 
the Court Order.  The RO completed the action directed by the 
Board and the claim has been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

Cervical spine disability was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not otherwise etiologically related to 
service.




CONCLUSION OF LAW

Cervical spine disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the cervical spine during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for cervical spine 
disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in letters 
mailed in June 2002, February 2006 and March 2006.  Although 
the Veteran was not provided complete notice until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim in August 2009.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  VA primary care treatment records were 
obtained as required by the Court order.  Private treatment 
records identified by the Veteran were obtained to the extent 
they were available.  As for service treatment records, while 
a separation physical examination report is in the claims 
folder, the service treatment records are otherwise presumed 
to have been destroyed in a fire at the National Personnel 
Records Center (NPRC).  The Board finds that the RO and the 
Appeals Management Center (AMC) have undertaken all indicated 
development to obtain available service records.  The record 
shows that the RO/AMC made multiple requests to the National 
Personnel Records Center (NPRC) for those records with 
negative results, with the exception of some morning reports.  
The Board finds that the RO/AMC conducted an exhaustive VCAA-
compliant search, and it is clear that further efforts to 
obtain these records would be futile.  Accordingly, the Board 
will proceed with appellate review, mindful that when a 
veteran's records have been lost or are otherwise 
unavailable, the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and manifests arthritis to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Private and VA treatment records reflect clinical evidence of 
cervical spine degenerative joint disease from January 2002 
to the present.  However, as will be explained below, the 
preponderance of the evidence establishes that no chronic 
disability of the cervical spine was present until more than 
one year after the Veteran's discharge from service and that 
the Veteran's current cervical spine disability is not 
etiologically related to his active service.  

The Veteran urges that this disease has troubled him since 
service.  He testified before the undersigned that he first 
injured his back and neck on a long distance hike uphill 
which occurred over a two week period.  He stated he sought 
treatment for a swollen back and neck in the dispensary and 
was put on light duty for three weeks.  He further testified 
that he made approximately 32 parachute jumps from planes, 
and that his neck would be jerked upward when his parachute 
opened.  He recalled one time during which he was laid up for 
14 days with light duty.  The Veteran explained that he kept 
going despite the pain at times because he was in an Airborne 
unit and there was pressure not to hold the others back.  The 
Veteran further testified that a Dr. Brantley who treated him 
for neck pain about a year after service had died and his 
records were unavailable.  He further testified that he saw a 
Dr. Massie for headaches.

The claims folders do not indicate that the Veteran was a 
paratrooper but, owing to the fact that service records have 
been lost or destroyed, the Board accepts that he made 
parachute jumps as described at the hearing.  Nonetheless, a 
July 1955 report of physical examination for separation 
reflects that the Veteran was found to have no abnormalities 
of the cervical spine.  

Further, records show a history of headaches, but no cervical 
spine disability for almost 50 years following service.  A 
letter from M. Brantley, M.D., from March 1975, indicates 
that he treated the veteran in August 1956 for post-
concussive syndrome.  Statements from W. Massie, M.D., show 
treatment from 1967 to 1974 for headaches most likely 
secondary to head injury in September 1952.  Moreover, a VA 
neurological examination report dated in February 1977 
reflects an impression of headaches, dizziness and blurred 
vision for many years; post concussive syndrome does not 
usually last this long.  The Veteran appeared depressed, but 
without neurological deficit.  

In April 1995, the Veteran underwent excision of a right neck 
lipoma which was causing dysphagia but there was no reference 
to the cervical spine.  

Evidence of cervical spine disability is first noted in a 
January 2002 VA radiology report indicating severe 
degenerative changes at C4-5 and C5-6, with loose bodies 
anterior to C2 which might be synovial in origin.  

The Veteran was treated by P. Hackett, D.C., from September 
2003 through February 2007 for low back and chronic neck 
pain.  While Dr. Hackett opined in 2003 that the Veteran's 
lumbar spine and cervical spine degenerative changes more 
than likely resulted from previous trauma (specifically 
compression trauma) which "may" be related to his 
paratrooping, VA examiners in March 2007 and July 2009 
provided negative opinions as to etiology of the current 
cervical spine disability.  

The Board finds the 2007 and 2009 VA examination reports to 
be more persuasive than Dr. Hackett's opinion as to the 
etiology of the current cervical spine disability.  The March 
2007 examiner stated that the osteoarthritic disease of the 
Veteran's cervical spine was most likely not due to service.  
This examiner reviewed the claims folders and noted the lack 
of treatment for many years as well as the Veteran's report 
in primary care records from 2004 that his cervical spine 
pain began 6 or 7 years earlier.  While the Board notes 
parenthetically that the primary care record the examiner is 
referring to is actually dated in January 2002, this opinion 
is otherwise well-supported by reference to the record.  

The Board finds the July 2009 opinion by a VA physician to be 
highly persuasive because it is well-supported and consistent 
with the record.  The physician reviewed the claims folder, 
examined the Veteran and opined that the Veteran's 
degenerative joint disease of the cervical spine was not 
likely due to injury in service.  Rather, he found that the 
disability was more likely age-related.  

The Board finds the 2007 and 2009 VA opinions to be highly 
probative evidence against the Veteran's claim, as they were 
based on a review of the Veteran's claims files and supported 
by sound rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . .  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  In short, these two reports 
provide highly probative evidence against the Veteran's 
claim.  While the Board has carefully considered Dr. 
Hackett's opinion, it notes that he stated that the present 
disabilities may be related to paratrooping activities.  The 
Board observes that the Court held in Obert v. Brown, 5 Vet. 
App. 30 (1993), that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish a plausible claim.  See also Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 
(1998); Bloom v. West, 12 Vet. App. 185 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  

In essence, the remaining evidence of a nexus between the 
Veteran's current cervical spine disorder and service is 
limited to the Veteran's own statements that he has been 
troubled by cervical spine pain since service.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is true that lay statements, such as those by the Veteran 
may be competent to support claims for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  Certainly the Veteran is competent to say 
he has had neck pain for a period of time.  However, inasmuch 
as he is alleging that his cervical spine disability is 
related to incidents in service, this is not competent 
evidence of the alleged nexus because lay persons, such as 
the Veteran, are not competent to render opinions requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

While the contentions have been carefully and sympathetically 
considered, for the reasons discussed above, the Board must 
conclude that a preponderance of the evidence is against this 
claim.


ORDER

Entitlement to service connection for cervical spine 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


